Title: To Benjamin Franklin from Juliana Ritchie, 18 April 1780
From: Ritchie, Juliana
To: Franklin, Benjamin


Sir.
Cambray. April 18th. 1780.
The 7th. instant, I was favored with the letter that you did me the honor to write to me the 5th. I beg leave to offer you my sincere thanks—for that proof of your politeness & good nature. Tho’ you have not been able to give me any intellegence respecting my husband, yet you have taken a weight from off my spirits, that I am not able to express—as, from your silence, my suffering heart had infered the last event that could befall Mr. Ritchie & that you declined to be my informer thereof.
In Early life, the affections take deep roots, mine have never changed. We were two giddy pated young fools, without reflection, judgment, or experience to guide us—free from those difficulties—that have proved a cause of bitter affliction to us both, I was sent home to my Father, to remain there ’till such time as Mr. Ritchie had settled His affairs & formed a plan for our reunion, soon as possible; but the event has proved, that I have never seen Him since; fifteen years—I have been left to tread the dangerous paths of life, in a base degenerate world beset with many snares— But Heavens Great Mercy has guided me safely through them all, without my having incurred one real or imputed flaw; but so many years spent in painful solicitude & fruitles expectation, successive disapointments—have greatly contributed to distroy my health; sorrows such as mine have been make sad havock in the human frame. The only prospect in which I could rest my hopes of a solace to My ills (for these latter years) was the hopes of our passing the latter part of Our lives in quietness togather; but of that comfort I now despair. The American Warr, the dangers that Mr. Ritchie is exposed to, cast so many bars across my wishes—that I find small ground to Anchor my hopes upon; & the fears I feel for His safety, makes me very meloncholy. Hapilly for me, I have some small fortune, settled upon my self, so securely in trust—as to admit of no innovation, & being reversionary after my death, I could never— (even my-self) convey any part thereof (only from quarter to quarter) to Mr. Ritchie. My yearly income is very small; yet with oeconomey—& attention, I make it sufficient for my support—without incurring either debts or obligations. These countries are much cheaper to live in, then any part of England, & as I have Relations here—(one an Abbesse to a Convent of English Benedictins)—I decided in giving this place the preference. I have resided here almost six years—in great retirement. I came first here with a party of Ladies of fashion, from England who stayed with me three years—since which time I have been alone, in a small house, that has a little garden to it that amuses me, & when I go to the Convent, which is Generally to pass the summer months, I lock up the house, take my maid, my birds, my dog, & cat, & march off—all togather.
You see sir I write to you in the confidence of a friend, & I reley upon your known prudence, to not mention anything I have here related to you, ’tis to your-self only.
It has been my ardent desire to make you a visit at Paris to have the pleasure of seeing you, & chating with you about many things, but it has so happened that I could never obtain my wish in this respect, tho’ I have had two favorable oppertunities offered to me, by most particuler friends—both in the Course of about six months, the first, Sir Patrick & Lady Bellew who pressed me very much to accompany them, but I was to ill to venture, & last, was Lady Kenmor, who acts like a mother to me. I must now resign that wish ’till happier days & Climates. I trust firmly in your good heart, to give me any information you may gain on the part of Mr. Ritchie, please to address me at Cambray—(as in case I am gone to England) your Letter will be forwarded safe to me. But from some late accounts I have received from thence it appears probable that the concerns I have to arange there may be done without my going— I wait for another letter—e’er I decide.
I have real pleasure in knowing that your family were all well in Septr. last— I hope you are in good health, tho’ you are silent to me on that head.
I have the honor to be with great respect sir. Your most obliged humble servant
J. Ritchie
Mr. Franklin.Mr. Franklin 
Notation: Ritchi Cambray April 1780.
